Exhibit 21.1 LIST OF SUBSIDIARIES OF CRM HOLDINGS, LTD. Name Jurisdiction of Incorporation or Organization Parent Percentage Ownership Twin Bridges (Bermuda) Ltd. Bermuda CRM Holdings, Ltd. 100% CRM USA Holdings Inc. Delaware CRM Holdings, Ltd. 100% Compensation Risk Managers, LLC New York CRM USA Holdings 100% Compensation Risk Managers of California, LLC California CRM USA Holdings 100% Eimar, L.L.C. New York CRM USA Holdings 100% Embarcadero Insurance Holdings, Inc. California CRM USA Holdings 100% Majestic Insurance Company California Embarcadero 100% Great Western Insurance Services, Inc. California Embarcadero 100% CRM USA Holdings Trust I Delaware CRM USA Holdings 100%
